DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a
method of manufacturing a carbon fiber complex material as recited in claims 8, 11 and 13. 
The closest prior art, Chi et al., Directly deposited graphene nanowalls on carbon fiber for improving the interface strength in composites”, Applied Physics Letters, 108, 211601 (2016) teaches graphene (carbon) nanowalls grown directly on carbon fibers [abstract]. Chi fails to teach or suggest the methods as recited in claim 8, 11 and 13.
	Applicant claims a prepreg as recited in claim 14. Additionally, Applicant claims a carbon fiber reinforced plastic composite material as recited in claim 15. The closest prior art, Ledford et al., U.S. Pre Grant Publication 2012/0263935, teaches a prepreg formed from a composition comprising CNS-infused CNT yarn in a matrix material wherein the matrix material
comprises one selected from the group consisting of thermoplastic resin and thermoset resin [0143-0144]. Paragraph 0009 discloses a composition comprising carbon nanotube yarn and a
plurality of carbon nanostructures infused to a surface of the carbon nanotube yarn wherein the
carbon nanostructures are disposed substantially radially from the surface of the carbon nanotube
yarn. Paragraph 0031 discloses carbon nanotube infused carbon fiber materials. Paragraph 0035 discloses a carbon fiber material such as fibers, filaments, yarns, tows, tapes, woven, nonwoven, plies and mats. Paragraphs 0037 and 0140 disclose that the carbon nanotube can include single-walled carbon nanotubes, double-walled carbon nanotubes and multi-walled carbon nanotubes.  Paragraph 0038 discloses that the length [height] of carbon nanotubes range from 1 micron to about 500 microns [1000 nm to 500,000 nm]. Figure 12 shows that the nanostructures are vertically upright on the surface and are formed away from one another. Ledford fails to teach or suggest that the height of the carbon nanowalls is equal to or below 100 nm.

	In summary, claims 8-21 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786